TABLE OF CONTENTS

 

Exhibit 10.2

 

OWENS & MINOR, INC.

 

EXECUTIVE DEFERRED COMPENSATION PLAN TRUST

 

Effective July 1, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

ARTICLE I

  

ESTABLISHMENT OF TRUST

   2

ARTICLE II

  

PAYMENTS TO PLAN PARTICIPANTS AND THEIR

BENEFICIARIES

   3

ARTICLE III

  

TRUSTEE RESPONSIBILITY REGARDING PAYMENTS

   4

ARTICLE IV

  

PAYMENTS TO THE COMPANY

   6

ARTICLE V

  

INVESTMENT AUTHORITY

   7

ARTICLE VI

  

DISPOSITION OF INCOME

   9

ARTICLE VII

  

ACCOUNTING BY TRUSTEES

   10

ARTICLE VIII

  

RESPONSIBILITY OF TRUSTEES

   11

ARTICLE IX

  

COMPENSATION AND EXPENSES OF TRUSTEES

   12

ARTICLE X

  

RESIGNATION AND REMOVAL OF TRUSTEES

   13

ARTICLE XI

  

APPOINTMENT OF SUCCESSOR

   14

ARTICLE XII

  

AMENDMENT OR TERMINATION

   15

ARTICLE XIII

  

MISCELLANEOUS

   16

ARTICLE XIV

  

EFFECTIVE DATE

   17

ARTICLE XV

  

SIGNATURE PAGE

   18

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

This Agreement made effective as of the 1st day of July, 2004, by and between
Owens & Minor, Inc. (the “Company”) and Erika T. Davis and Grace den Hartog (the
“Trustees”).

 

RECITALS:

 

WHEREAS, the Company has adopted the Owens & Minor, Inc. Executive Deferred
Compensation Plan (the “Plan”);

 

WHEREAS, the Company has incurred or expects to incur liability under the terms
of the Plan with respect to the individuals participating therein;

 

WHEREAS, the Company wishes to establish a trust (hereinafter called the
“Trust”) and to contribute to the Trust assets that shall be held hereunder,
subject to the claims of the creditors of the Company and any affiliate of the
Company whose employees participate in the Plan (an “Affiliated Employer”) in
the event of the Company’s or an Affiliated Employer’s Insolvency, as herein
defined, until paid to the Plan’s participants, and their beneficiaries in such
manner and at such times as specified in the Plan;

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
Plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); and

 

WHEREAS, it is the intention of the Company to make contributions to the Trust
from time to time to provide itself a source of funds to assist it in meeting
its obligations under the Plan;

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed as of follows:

 

ARTICLE I

ESTABLISHMENT OF TRUST

 

1.01 The Trust hereby established is revocable by the Company; it shall become
irrevocable upon a Change of Control, as defined in the Plan.

 

1.02 The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.

 

1.03 The principal of the Trust, and any earnings thereon shall be held separate
and apart from other funds of the Company and shall be used exclusively for the
uses and purposes of the Plan’s participants and general creditors as herein set
forth. Plan participants and their beneficiaries shall have no preferred claim
on, or any beneficial ownership interest in, any asset of the Trust. Any rights
created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against the
Company. Any assets held by the Trust will be subject to the claims of the
Company’s and any Affiliated Employer’s general creditors under federal and
state law in the event of Insolvency, as defined in Trust Section 3.01.

 

1.04 Prior to a Control Change Date (as defined in the Plan), the Company, in
its sole discretion, at any time, and from time to time, may make deposits of
cash or other property in trust with the Trustees to be held, administered and
disposed of by the Trustees as provided in this Trust Agreement. Neither the
Trustees nor any of the Plan’s participants or beneficiaries shall have any
right to compel such deposits.

 

1.05 Upon a Control Change Date (as defined in the Plan), the Company shall, as
soon as possible, but in no event longer than ten (10) days following the
Control Change Date, make an irrevocable contribution to the Trust in an amount
that is sufficient to pay each of the Plan’s participants or beneficiaries the
benefits to which the Plan’s participants or their beneficiaries would be
entitled pursuant to the terms of the Plan as of the Control Change Date. The
amount of such irrevocable contribution shall be determined by the Company’s
independent accountant engaged by the Company prior to the Control Change Date.
Nothing in this Section 1.05 or Section 1.04 shall be construed as preventing
the Company or the trustee of a trust established by the Company from making
additional contributions to the Trust following a Control Change Date.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE II

PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES

 

2.01 The Company shall deliver to Trustees a schedule (the “Payment Schedule”)
that indicates the amounts payable in respect of each of the Plan’s participants
(and his or her beneficiaries), that provides a formula or other instructions
acceptable to the Trustees for determining the amounts so payable, the form in
which such amount is to be paid (as provided for or available under the Plan),
and the time of commencement for payment of such amounts. Except as otherwise
provided herein, the Trustees shall make payments to each of the Plan’s
participants and their beneficiaries in accordance with such Payment Schedule.
The Trustees shall make provision for the reporting and withholding of any
federal, state or local taxes that may be required to be withheld with respect
to the payment of benefits pursuant to the terms of the Plan and shall pay
amounts withheld to the appropriate taxing authorities or determine that such
amounts have been reported, withheld and paid by the Company.

 

2.02 The entitlement of a Plan participant or his or her beneficiaries to
benefits under the Plan shall be determined by the Company or such party as it
shall designate under the Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan.

 

2.03 The Company may make payment of benefits directly to the Plan’s
participants or their beneficiaries as they become due under the terms of the
Plan. The Company shall notify the Trustees of its decision to make payment of
benefits directly prior to the time amounts are payable to participants or their
beneficiaries. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits (payable in cash under
the Plan) in accordance with the terms of the Plan, the Company shall make the
balance of each such payment as it falls due. The Trustees shall notify the
Company where principal and earnings are not sufficient.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE III

TRUSTEE RESPONSIBILITY REGARDING PAYMENTS

 

3.01 The Trustees shall cease payment of benefits to the Plan’s participants and
their beneficiaries if the Company or an Affiliated Employer is Insolvent. The
Company or an Affiliated Employer shall be considered “Insolvent” for purposes
of this Trust Agreement if (i) the Company or an Affiliated Employer is unable
to pay its debts as they become due or (ii) the Company or an Affiliated
Employer is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

 

3.02 At all times during the continuance of this Trust, as provided in Trust
Section 1.03, the principal and income of the Trust shall be subject to claims
of general creditors of the Company and all Affiliated Employers under federal
and state law as set forth below.

 

(a) The Board of Directors and the Chief Executive Officer of the Company or an
Affiliated Employer shall have the duty to inform the Trustees in writing of the
Company’s or the Affiliated Employer’s Insolvency. If a person claiming to be a
creditor of the Company or an Affiliated Employer alleges in writing to the
Trustees that the Company or an Affiliated Employer has become Insolvent, the
Trustees shall determine whether the Company or such Affiliated Employer is
Insolvent and, pending such determination, the Trustees shall discontinue
payment of benefits to the Plan’s participants and their beneficiaries.

 

(b) Unless the Trustees have actual knowledge of the Company’s or an Affiliated
Employer’s Insolvency, or have received notice from the Company or an Affiliated
Employer or a person claiming to be a creditor alleging that the Company or an
Affiliated Employer is Insolvent, the Trustees shall have no duty to inquire
whether the Company or an Affiliated Employer is Insolvent. The Trustees may in
all events rely on such evidence concerning the Company’s or any Affiliated
Employer’s solvency as may be furnished to the Trustees and that provides the
Trustees with a reasonable basis for making a determination concerning the
Company’s or such Affiliated Employer’s solvency.

 

(c) If at any time the Trustees have determined that the Company or an
Affiliated Employer is Insolvent, the Trustees shall discontinue payments to the
Plan’s participants or their beneficiaries and shall hold the assets of the
Trust for the benefit of the Company’s and the Affiliated Employer’s general
creditors. Nothing in this Trust Agreement shall in any way diminish any rights
of the Plan’s participants or their beneficiaries to pursue their rights as
general creditors of the Company or an Affiliated Employer with respect to
benefits due under the Plan or otherwise.

 

(d) The Trustees shall resume the payment of benefits to the Plan’s participants
or their beneficiaries in accordance with Article II of this Trust Agreement
only after the Trustees have determined that the Company or the Affiliated
Employer is not Insolvent (or is no longer Insolvent).

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

3.03 Provided that there are sufficient assets, if the Trustees discontinue the
payment of benefits from the Trust pursuant to Trust Section 3.02 hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to the
Plan’s participants or their beneficiaries under the terms of the Plan (and
payable as cash under the Plan) for the period of such discontinuance, less the
aggregate amount of any payments made to the Plan’s participants or their
beneficiaries by the Company in lieu of the payments provided for hereunder
during any such period of discontinuance.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE IV

PAYMENTS TO THE COMPANY

 

Except as provided in Article III hereof, after the Trust has become
irrevocable, the Company shall have no right or power to direct the Trustees to
return to the Company or to divert to others any of the Trust assets before all
payment of benefits have been made to the Plan’s participants and their
beneficiaries pursuant to the terms of the Plan.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE V

INVESTMENT AUTHORITY

 

5.01 In no event may the Trustees invest in securities (including stock or
rights to acquire stock) or obligations issued by Company. All rights associated
with assets of the Trust shall be exercised by the Trustees or the person
designated by the Trustees, and shall in no event be exercisable by or rest with
Plan participants.

 

5.02 The authority of the Trustees described in Trust Sections 5.01 and 5.03
shall be exercised in accordance with the guidelines and directions issued to
the Trustees by such individuals as are appointed by the Board of Directors for
this purpose.

 

5.03 The Trustees shall have the following powers:

 

(a) to invest and reinvest the Trust in such investments as they may deem proper
and suitable for the purposes of the Trust including, by way of example and not
limitation: notes, bonds, obligations, stock either common or preferred,
warrants, rights, securities convertible into common stock, participations in a
common trust fund or funds (including a common trust sponsored or operated by a
corporate trustee, where applicable), mutual funds either open or closed end,
partnerships, obligations of the United States, any state of the United States
or any municipality or agency thereof, mortgages and real estate whether
developed or undeveloped, sales and leasebacks, interests in real estate
investment trusts, leaseholds of any duration, savings accounts, certificates of
deposit and other types of time deposits with any financial institution
(including a corporate trustee, where applicable), individual and group
insurance policies or contracts, annuity contracts and investment policies and
contracts;

 

(b) to keep, retain and safeguard any and all investments properly constituting
the Trust and to dispose of such property by sale, exchange or otherwise;

 

(c) to sell, assign, exchange, transfer, convey or otherwise dispose of any or
all of the investments or property constituting the Trust at either public or
private sale of cash or other consideration or for deferred payments, and for
the purpose of selling, assigning, transferring or conveying the same, to make,
execute, acknowledge and deliver any and all instruments of conveyance or
assignments in such form and with such warranties and covenants as the Trustees
may deem proper; and in the event of any sale, conveyance, exchange or other
disposition of any asset of the Trust, the purchaser shall not be required in
any way to see to the application of the purchase money or other consideration
passing in connection therewith;

 

(d) to vote any stocks, bonds or other securities held in the Trust at any
meeting of stockholders, bondholders, or other security holders, and to delegate
the power so to vote to attorneys-in-fact or by proxies under power of attorney,
restricted or unrestricted, and to join in or dissent from or oppose the
reorganization, recapitalization, consolidation, sale or

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

merger of a corporation or properties in which the Trustees may hold stocks,
bonds, or other securities, or in which it may be interested;

 

(e) to take up or subscribe for any rights or exercise any subscription or
conversion privilege in any stocks, bonds, notes or other securities
constituting the Trust;

 

(f) to compromise, adjust, arbitrate, sue or defend, abandon or otherwise deal
with and settle claims in favor of or against the Trust or relating to any of
the assets of the Trust;

 

(g) to hold property in the name of the Trustees or the name of nominees, or to
retain such investments unregistered or in a form permitting transfer by
delivery; provided that the books and records of the Trustees shall at all times
show that such investments are a part of the Trust and the Trustees shall be
liable for the acts of its nominees;

 

(h) to borrow money and mortgage, pledge or hypothecate assets of the Trust as
security for any money so borrowed;

 

(i) to make repairs, alterations, additions or improvements to or to demolish
improvements on any property contained in the Trust;

 

(j) to make or join in any lease or contract, or renew or extend any note, even
though such lease or contract, or such renewal or extension may extend beyond
the term of this Trust;

 

(k) to make and execute all instruments necessary or proper to carry out the
powers conferred herein;

 

(l) to write covered call options and utilize similar investment techniques to
the extent it deems such techniques prudent under the circumstances; and

 

(m) to do all other things which shall be necessary to carry out the powers
specified herein and perform its duties under this Trust.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE VI

DISPOSITION OF INCOME

 

Except as provided in Section 2.01, during the term of this Trust, all income
received by the Trust, net of expenses and taxes, shall be accumulated and
reinvested.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE VII

ACCOUNTING BY TRUSTEES

 

The Trustees shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustees. Within sixty (60) days following the close of each
calendar year and within thirty (30) days after the removal or resignation of
the Trustees, the Trustees shall deliver to the Company a written account of
their administration of the Trust during such year or during the period from the
close of the last preceding year to the date of such removal or resignation,
setting forth all investments, receipts, disbursements and other transactions
effected by it, including a description of all securities and investments
purchased and sold with the cost or net proceeds of such purchases or sales
(accrued interest paid or receivable being shown separately), and showing all
cash, securities and other property held in the Trust at the end of such year or
as of the date of such removal or resignation, as the case may be.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE VIII

RESPONSIBILITY OF TRUSTEES

 

8.01 The Trustees shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims, provided, however, that the Trustees shall
incur no liability to any person for any action taken pursuant to a direction,
request or approval given by the Company which is contemplated by, and in
conformity with, the terms of the Plan or this Trust and is given in writing by
an authorized employee of the Company. In the event of a dispute between the
Company and a party, the Trustees may apply to a court of competent jurisdiction
to resolve the dispute.

 

8.02 If the Trustees undertake or defend any litigation arising in connection
with this Trust, the Company agrees to indemnify the Trustees against the
Trustees’ costs, expenses and liabilities (including, without limitation,
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments. If the Company does not pay such costs, expenses and liabilities
in a reasonably timely manner, the Trustees may obtain payment from the Trust.

 

8.03 The Trustees may consult with legal counsel (who may also be counsel for
the Company generally) with respect to any of its duties or obligations
hereunder.

 

8.04 The Trustees may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
their duties or obligations hereunder.

 

8.05 The Trustees shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if an insurance policy is held as an asset of the Trust,
the Trustees shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor trustee, or to loan to any person
(other than the Company) the proceeds of any borrowing against such policy.

 

8.06 Notwithstanding the provisions of Trust Section 8.05, the Trustees may loan
to the Company the proceeds of any borrowing against an insurance policy held as
an asset of the Trust.

 

8.07 Notwithstanding any powers granted to the Trustees pursuant to this Trust
Agreement or to applicable law, the Trustees shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE IX

COMPENSATION AND EXPENSES OF TRUSTEES

 

The Company shall pay all administrative and expenses and, as agreed to by the
Company, and any Trustee’s fees. If not so paid, the fees and expenses shall be
paid from the Trust.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE X

RESIGNATION AND REMOVAL OF TRUSTEES

 

10.01 The Trustees may resign at any time by written notice to the Company,
which shall be effective thirty (30) days after receipt of such notice unless
the Company and the Trustees agree otherwise.

 

10.02 The Trustees may be removed by the Company on thirty (30) days notice or
upon shorter notice accepted by Trustees; provided, however, that upon a Change
of Control, as defined herein, the successor Trustee appointed in accordance
with Section 11.04 may not be removed by the Company for three (3) years.

 

10.03 If the successor Trustee appointed in accordance with Section 11.04
resigns within three (3) years of a Change of Control, as defined herein, such
Trustee shall select a successor trustee in accordance with the provisions of
Trust section 11.02 prior to the effective date of the Trustee’s resignation or
removal.

 

10.04 Upon resignation or removal of the Trustees and appointment of a successor
trustee, all assets shall subsequently be transferred to the successor trustee.
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.

 

10.05 If the Trustees resign or are removed, a successor shall be appointed, in
accordance with Article XI hereof, by the effective date of resignation or
removal under Trust section 10.01 or 10.02. If no such appointment has been
made, the Trustees may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of the Trustees in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE XI

APPOINTMENT OF SUCCESSOR

 

11.01 If the Trustees resign or are removed in accordance with Trust section
10.01 or 10.02, the Company may appoint any third party, such as a bank trust
department with trust powers under state law or other party that may validly
exercise trustee powers under state law, as a successor to replace the Trustees
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets. The former
Trustees shall execute any instrument necessary or reasonably requested by the
Company or the successor trustee to evidence the transfer.

 

11.02 If the Trustees resign or are removed pursuant to the provisions of Trust
section 10.03 and select a successor Trustee, the Trustees may appoint any third
party such as a bank trust department or other party that may validly exercise
trustee powers under state law. The appointment of a successor trustee shall be
effective when accepted in writing by the new trustee. The new trustee shall
have all the rights and powers of the former Trustees, including ownership
rights in Trust assets. The former Trustees shall execute any instrument
necessary or reasonably requested by the successor trustee to evidence the
transfer.

 

11.03 The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Articles
VII and VIII hereof. A successor trustee shall not be responsible for and the
Company shall indemnify and defend a successor trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
trustee.

 

11.04 A successor Trustee that is a bank trust department with trust powers
under state law shall be appointed to serve effective as of a Control Change
Date. Such successor Trustee shall become the Trustee in accordance with the
provisions of Section 11.01 and 11.03.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE XII

AMENDMENT OR TERMINATION

 

12.01 The Trust Agreement may be amended by a written instrument executed by the
Trustees and the Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or shall make the Trust revocable after it
has become irrevocable in accordance with Trust section 1.02.

 

12.02 The Trust shall not terminate until the date on which Plan participants
and their beneficiaries are no longer entitled to benefits from the Investment
Accounts pursuant to the terms of the Plan, unless sooner revoked in accordance
with Trust section 1.02. Upon termination of the trust any assets remaining in
the Trust shall be returned to the Company.

 

12.03 Upon written approval of all participants or beneficiaries entitled to
payment of benefits pursuant to the terms of the Plan, the Company may terminate
this Trust prior to the time all benefit payments under the Plan have been made.
All assets in the Trust at termination shall be returned to the Company unless
the Trust has become irrevocable prior to such termination.

 

12.04 Any other provision of this Trust to the contrary notwithstanding, the
Trust may not be amended by the Company for three (3) years following a Change
of Control.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE XIII

MISCELLANEOUS

 

13.01 Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

 

13.02 Benefits payable to Plan participants and their beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

 

13.03 This Trust Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Virginia other than its choice of law provisions
to the extent that they would require the application of the laws of another
state.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE XIV

EFFECTIVE DATE

 

The effective date of this Trust Agreement shall be July 1, 2004.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owens & Minor, Inc.

Executive Deferred Compensation Plan Trust

Effective July 1, 2004

 

ARTICLE XV

SIGNATURE PAGE

 

As evidence of its adoption of this amendment and restatement of the Trust, the
Company and Trustees have caused this document to be executed by their duly
authorized officers effective the 1st day of July, 2004.

 

        OWENS & MINOR, INC. Date:  

November 5, 2004

      By:  

/s/ JEFFREY KACZKA

                 

 

        ERIKA T. DAVIS Date:  

August 24, 2004

         

/s/ ERIKA T. DAVIS

                 

 

        GRACE DEN HARTOG Date:  

August 20, 2004

         

/s/ GRACE DEN HARTOG

                 

 

18